Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00099-CV

                                        Alfredo Meneses VELA,
                                               Appellant

                                                    v.

                                        Maria Guadalupe VELA,
                                               Appellee

                            From the County Court, Gillespie County, Texas
                                      Trial Court No. 16603CCL
                           Honorable Christopher G. Nevins, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 21, 2022

APPEAL DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by June 30, 2022. On July 21, 2022, this court notified

appellant the brief was late and instructed appellant to file a response in writing within ten days

stating a reasonable explanation for failing to timely file the brief and demonstrate he is taking

affirmative steps to remedy the deficiency.

           On August 8, 2022, appellant filed a pro se response stating he is incarcerated and needs

more time. On August 10, 2022, we granted the request for more time and ordered appellant to

file, no later than September 7, 2022, his brief and a written response reasonably explaining (1)
                                                                                       04-22-00099-CV


his failure to timely file the brief, and (2) why appellee is not significantly injured by appellant’s

failure to timely file a brief. Our order cautioned appellant that if he failed to file a brief and the

written response by September 7, 2022, we would dismiss the appeal for want of prosecution. See

TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if

appellant fails to comply with court order).

       Appellant has not filed his brief; therefore, this appeal is dismissed for want of prosecution.


                                                   PER CURIAM




                                                 -2-